         Case 1:19-cv-10733-WGY Document 5 Filed 05/15/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 FREDERICKA NELLON,

                       Plaintiff,                        Civil Action No. 1:19-cv-10733-WGY

        v.                                               NOTICE OF DISMISSAL
                                                         PURSUANT TO RULE 41(a)(1)
 OVERNIGHT PRINTS, INC.,

                       Defendant.



                    NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Fredericka Nellon hereby dismisses the

above-captioned action without prejudice.

Dated: May 15, 2019                          Respectfully Submitted,


                                             /s/ Jason M. Leviton
                                             Jason M. Leviton (BBO# 678331)
                                             BLOCK & LEVITON LLP
                                             260 Franklin Street, Suite 1860
                                             Boston, MA 02110
                                             Phone: (617) 398-5600
                                             jason@blockesq.com

                                             Benjamin J. Sweet
                                             THE SWEET LAW FIRM, P.C.
                                             186 Mohawk Drive
                                             Pittsburgh, PA 15228
                                             Phone: (412) 742-0631
                                             ben@sweetlawpc.com

                                             Jonathan D. Miller
                                             Alison M. Bernal
                                             NYE, STIRLING, HALE & MILLER, LLP
                                             33 W. Mission Street, Suite 201
                                             Santa Barbara, CA 93101
                                             Phone: (805) 963-2345
Case 1:19-cv-10733-WGY Document 5 Filed 05/15/19 Page 2 of 3



                           alison@nshmlaw.com
                           jonathan@nshmlaw.com

                           Counsel for Plaintiff, Fredericka Nollen




                             2
         Case 1:19-cv-10733-WGY Document 5 Filed 05/15/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I, Jason M. Leviton, hereby certify that on May 15, 2019, I caused a true and correct copy

of foregoing Notice of Dismissal Without Prejudice to be filed electronically and served via the

Court’s ECF system.


 Dated: May 15, 2019                                Respectfully Submitted,

                                                    /s/ Jason M. Leviton
                                                    Jason M. Leviton




                                               3
